FILED
                                                             JUN 26 2017
 1                         NOT FOR PUBLICATION
                                                        SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    CC-16-1381-KuFTa
                                   )
 6   MARDIROS HAIG MIHRANIAN,      )      Bk. No.    2:13-bk-39026-BR
                                   )
 7                  Debtor.        )      Adv. No.   2:15-ap-01668-BR
     ______________________________)
 8                                 )
     SAM S. LESLIE, Chapter 7      )
 9   Trustee,                      )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )      MEMORANDUM*
                                   )
12   HAIG LEO MIHRANIAN,           )
                                   )
13                  Appellee.      )
     ______________________________)
14
                      Argued and Submitted on May 18, 2017
15                           at Pasadena, California
16                           Filed – June 26, 2017
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
              Honorable Barry Russell, Bankruptcy Judge, Presiding
19
     Appearances:     Robert Michael Aronson, on brief, for appellant;
20                    David B. Golubchik of Levene, Neale, Bender, Yoo &
                      Brill LLP argued for appellee.
21
22   Before: KURTZ, FARIS and TAYLOR, Bankruptcy Judges.
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                                INTRODUCTION
 2            Chapter 71 trustee Sam S. Leslie appeals from an order
 3   dismissing with prejudice his third amended fraudulent transfer
 4   complaint against Haig Leo Mihranian - one of the debtor’s sons.
 5        The central issue in this appeal is whether Leslie
 6   adequately alleged that the debtor Mardiros Haig Mihranian had an
 7   interest in the funds allegedly transferred to his son Haig.
 8   Unless Leslie alleged sufficient facts that, when taken as true,
 9   plausibly demonstrated Mihranian’s interest in the transferred
10   funds, Leslie failed to state a claim for relief under either
11   § 544 or § 548.
12        We agree with the bankruptcy court that Leslie did not
13   allege sufficient facts regarding Mihranian’s interest in those
14   funds.     The general “story” in Leslie’s complaint informs us that
15   Mihranian (and his now ex-wife Susan) diverted funds from
16   Mihranian’s wholly-owned incorporated medical practice to the
17   defendants.     Leslie has never posited – in the bankruptcy court
18   or on appeal – any viable legal theory why funds diverted from
19   Mihranian’s incorporated medical practice plausibly could be
20   identified as belonging to him as opposed to his corporation.
21        We also agree with the bankruptcy court’s decision to
22   dismiss the third amended complaint with prejudice.     In total,
23   Leslie availed himself of four attempts – four opportunities – to
24   state adequate fraudulent transfer claims.     In addition, Leslie
25
          1
26         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037. All "Civil Rule" references are to
28   the Federal Rules of Civil Procedure.

                                        2
 1   has admitted that he conducted extensive pre-adversary-proceeding
 2   discovery under Rule 2004, which discovery included both
 3   depositions and document requests, and has not disputed that he
 4   hired professionals who (among other things) were assigned the
 5   task of identifying the source of transferred funds.    Yet, in all
 6   of the versions of his complaint, Leslie never stated a coherent
 7   set of facts plausibly identifying Mihranian’s pre-transfer
 8   interest in the alleged fraudulently transferred funds.     Under
 9   these circumstances, the bankruptcy court did not err in
10   concluding that Leslie could not or would not plausibly identify
11   Mihranian’s pre-transfer interest in the subject funds, and thus
12   the court did not abuse its discretion in dismissing the third
13   amended complaint without leave to amend.
14        Accordingly, we AFFIRM.
15                                   FACTS
16        Leslie’s adversary proceeding sought to avoid and recover
17   alleged fraudulent transfers under federal and California law
18   based on §§ 544 and 548 and Cal. Civ. Code §§ 3439.04 and
19   3439.05.    This is one of four similarly-pled adversary
20   proceedings.    The bankruptcy court dismissed all four with
21   prejudice, and all four are on appeal on identical grounds.       Each
22   complaint names a different individual defendant who allegedly
23   received a different series of fraudulently-transferred funds.
24        The history of complaints and responses informs our
25   analysis.    Leslie filed his first amended complaint against Haig,
26   without any prompting from the bankruptcy court, within several
27   weeks of the commencement of the adversary proceeding.     Haig
28   responded to the first amended complaint by filing a Civil

                                       3
 1   Rule 12(b)(6) motion to dismiss.       Haig pointed out that Leslie’s
 2   fraudulent transfer allegations did little more than state in
 3   conclusory fashion the elements for fraudulent transfer claims
 4   and did nothing to advise Haig of the specific transactions
 5   Leslie claimed constituted fraudulent transfers.
 6        The bankruptcy court in large part granted the motion to
 7   dismiss.   The bankruptcy court dismissed without prejudice
 8   Leslie’s fourth claim for relief seeking an accounting and fifth
 9   claim for relief seeking disallowance of any proof of claim filed
10   by Haig.   The bankruptcy court also dismissed without prejudice
11   Leslie’s first and second claims for relief to the extent they
12   alleged actual fraudulent transfers.      To the extent the first and
13   second claims for relief alleged constructive fraudulent
14   transfers, the bankruptcy court’s order on the motion to dismiss
15   merely required more specificity, as follows:
16        On the first and second causes of action in the
          Complaint for constructive fraud, the claims shall be
17        amended to be pled with more specificity, including,
          without limitation, the source of the alleged
18        transfer(s), the identity of the alleged transferor(s),
          the date(s) of the alleged transfer(s), and the amount
19        of the respective transfer(s) . . . .
20   Order re Motion to Dismiss (Apr. 14, 2016) at p. 2.      We do not
21   know the reasons the bankruptcy court offered for its ruling
22   because neither party provided us with the transcript of the
23   March 29, 2016 hearing on the motion to dismiss.2
24
25        2
           Haig’s motion did not address Leslie’s third claim for
26   relief seeking to recover the alleged fraudulent transfers for
     the benefit of the estate under §§ 550 and 551. Nor did the
27   bankruptcy court’s April 14, 2016 order. On its face, this claim
     for recovery of avoided transfers has no independent effect in
28                                                      (continued...)

                                        4
 1        Leslie’s second amended complaint contained more detail.    It
 2   alleged that Mihranian and his spouse Susan3 engaged in a scheme
 3   to divert earnings from their shared medical practice to the
 4   various third-party defendants – including Haig – for the purpose
 5   of keeping their earnings away from their judgment creditors, two
 6   of whom are specifically identified in the complaint.
 7        On one hand, the second amended complaint alleged that
 8   Mihranian and Susan practiced medicine through a California
 9   professional medical corporation known as Medical Clinic &
10   Surgical Specialties of Glendale, Inc. (“MCSSG”).    On the other
11   hand, the complaint perhaps suggested that Mihranian and Susan
12   sometimes provided medical services on their own account and not
13   through MCSSG.   The second amended complaint did not specify
14   which funds transferred originally were payments for services
15   provided through MCSSG and which (if any) were payments for
16   services provided by the two doctors individually.
17        The second amended complaint then sets forth several
18   paragraphs of allegations stating that some $2 million in
19
20        2
           (...continued)
     the absence of a viable claim to avoid the transfers.
21
          3
           Haig asserts that Mihranian and Susan separated in 1998,
22
     divorced in 2015, and did not accrue any community property after
23   the 1998 separation date pursuant to Cal. Fam. Code § 771(a).
     Leslie alleged that Mihranian and Susan did not really separate
24   in 1998, that the couple continued to work together and live
     together after 1998, and that the couple only feigned separation
25   for the purpose of furthering their scheme to keep Mihranian’s
26   assets away from his creditors. The bankruptcy court ultimately
     ruled that Leslie had alleged sufficient facts challenging the
27   purported separation, and Haig did not cross-appeal this ruling.
     We further discuss the issue concerning the couple’s marital
28   status near the end of this decision.

                                      5
 1   payments for the two doctors’ medical services were shuttled back
 2   and forth between Susan and Haig.    However, none of these
 3   allegations clarify who held the medical service payments before
 4   Susan began shuttling them back and forth, nor do they clarify
 5   who “owned” the right to the payments at the time the medical
 6   services were paid for.
 7        The second amended complaint then, in conclusory fashion,
 8   identifies $2.7 million as money “debtor” allegedly transferred
 9   to Haig.   But it is impossible to tell from the complaint what
10   portion of this amount originally was payment for services
11   provided through MCSSG and what portion of this amount (if any)
12   originally was payment for services provided by the two doctors
13   individually – or who held these funds before they allegedly were
14   transferred to Haig.
15        After he received the second amended complaint, Haig
16   contacted Leslie and urged Leslie to provide more specificity
17   regarding the alleged fraudulent transfers.    Haig pointed out
18   that the second amended complaint did not specify “the source of
19   the alleged transfer(s), the identity of the alleged
20   transferor(s), the date(s) of the alleged transfer(s), and the
21   amount of the respective transfer(s)” as directed in the
22   bankruptcy court’s April 14, 2016 order.    In response, Leslie
23   filed his third amended complaint.
24        There were only two significant differences between the
25   second amended complaint and the third amended complaint.     Most
26   notably, the third amended complaint added two exhibits providing
27   some detailed information regarding each of the alleged
28   fraudulent transfers.   Exhibit A was entitled “Detail Of 544

                                      6
 1   Transfers” and itemized in two columns the “Date” of each alleged
 2   transfer and the “Deposit” amount of each alleged transfer.
 3   Exhibit A did not identify the source of each alleged transfer or
 4   the identity of the alleged transferor.   Nor is there any way to
 5   tell who provided the services generating these funds.
 6   Furthermore, Leslie’s third amended complaint never explained the
 7   relationship or connection (if any) between the $2 million in
 8   transfers identified in Exhibit A and the $2 million in funds
 9   allegedly shuttled back and forth between Susan and Haig.
10        Exhibit B was entitled “Detail Of 548 Transfers” and set
11   forth specific information regarding dates and deposit amounts in
12   the same format as Exhibit A.4
13        The other significant change between the second amended
14   complaint and the third amended complaint concerned the aggregate
15   amount of fraudulent transfers alleged.   Whereas the second
16   amended complaint alleged an aggregrate amount of roughly $2.7
17   million in alleged fraudulent transfers to Haig, the third
18   amended complaint only alleged an aggregrate amount of roughly $2
19   million in such transfers.
20        Haig moved to dismiss the third amended complaint.   Haig
21   asserted that the third amended complaint did not satisfy the
22   specificity requirement of the bankruptcy court’s April 14, 2016
23   order and also did not satisfy the requirements for pleading
24   claims for relief under Civil Rules 8(a) and 9(b), Ashcroft v.
25
          4
26         Haig argued that Exhibits A and B incorrectly identified
     the “deposit” dates instead of the transfer dates, but this
27   argument reads the Exhibits in an overly narrow manner. In any
     event, the bankruptcy court did not adopt this argument when it
28   dismissed Leslie’s third amended complaint.

                                      7
 1   Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly,
 2   550 U.S. 544 (2007).
 3        At the hearing on the motion to dismiss the third amended
 4   complaint, the bankruptcy court primarily focused on one issue.
 5   According to the court, it directed Leslie both at the March 29,
 6   2016 dismissal motion hearing and in its April 14, 2016 order to
 7   specifically identify the transferor of each transfer.   The court
 8   explained that it made a big difference whether the source of the
 9   fraudulently transferred funds was Mihranian, his former wife
10   Susan, MCSSG, or some other person or entity.   The following
11   statement is representative of the court’s comments:
12        I was very specific last time we were here. I wanted
          you to be specific. Now who actually physically made
13        the transfer at that moment? Was it the Debtor, was it
          the ex-wife? And that was -- was that -- did you not
14        understand that that was the whole purpose of my order?
15   Hr’g Tr. (Sept. 27, 2016) 10:24-11:3.
16        Similarly, the court later on made it clear that it was
17   dismissing the third amended complaint because Leslie did not
18   provide the specific information regarding who was the
19   transferor:
20        THE COURT: But the difference is I have ordered you
          twice, I think,5 to be more specific as to the Debtor,
21        the ex-wife, now ex-wife, the business. I ordered you,
          and you didn't do it. I can't figure out why, but you
22        didn't do it.
23        MR. ARONSON: Your Honor, I thought that I complied with
          the Court's order.
24
          THE COURT: You're a bright guy. Good lord. I can't
25        imagine that you actually -- if you did, it's tunnel
26
          5
27         The record reflects that the court only issued one order
     requiring Leslie to provide more specific information regarding
28   the alleged fraudulent transfers – the April 14, 2016 order.

                                     8
 1        vision, and you really should have asked somebody else.
 2        I am going to grant the motion. This is, you know, you
          -- I made it absolutely clear. You didn't do it. And
 3        I am going to dismiss it.
 4   Hr’g Tr. (Sept. 27, 2016) 30:24-31:11.
 5        On October 14, 2016, the bankruptcy court entered its order
 6   dismissing with prejudice Leslie’s third amended complaint, and
 7   Leslie timely appealed.
 8                                JURISDICTION
 9        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
10   §§ 1334 and 157, and we have jurisdiction under 28 U.S.C. § 158.
11                                    ISSUE
12        Did the bankruptcy court commit reversible error when it
13   dismissed Leslie’s third amended complaint without leave to
14   amend?
15                             STANDARDS OF REVIEW
16        We review de novo orders dismissing complaints for failure
17   to state a claim.   See Levitt v. Yelp! Inc., 765 F.3d 1123, 1126
18   (9th Cir. 2014).
19        Denial of leave to amend is reviewed for an abuse of
20   discretion.   See Gonzalez v. Planned Parenthood of L.A., 759 F.3d
21   1112, 1114 (9th Cir. 2014).
22        The bankruptcy court abuses its discretion if it applies an
23   incorrect legal standard or its findings of fact are clearly
24   erroneous.    Fear v. U.S. Tr. (In re Ruiz), 541 B.R. 892, 896 (9th
25   Cir. BAP 2015).
26                                 DISCUSSION
27        Leslie contends that the bankruptcy court erred in several
28   different ways when it dismissed his third amended complaint with

                                        9
 1   prejudice.   Leslie asserts that the bankruptcy court erroneously
 2   determined that the third amended complaint did not satisfy the
 3   requirements of Civil Rules 8(a) and 9(b).   Leslie further
 4   maintains that the bankruptcy court erroneously required greater
 5   specificity regarding each of the alleged fraudulent transfers
 6   than either of those Civil Rules require.    Leslie also contends
 7   that the bankruptcy court erroneously denied him leave to amend.
 8   We will address each of these asserted errors in turn.6
 9        As a threshold matter, it is important to note Leslie based
10   all of his fraudulent transfer claims on the theory that
11   Mihranian and his then-wife Susan improperly diverted funds from
12   the couple’s shared medical practice. (3rd Am. Compl. at ¶¶ 7,
13   14, 18.)   That is what Leslie said in his third amended
14   complaint, and that is what Leslie repeatedly said in his opening
15   appellate brief.   (Aplt. Opn. Br. at pp. 10-11, 26-28.)   Leslie
16   has not advanced on appeal any alternate theories or arguments
17   underlying his fraudulent transfer claims, and we decline to look
18   beyond what Leslie actually has argued.   See Christian Legal
19   Soc'y v. Wu, 626 F.3d 483, 487–88 (9th Cir. 2010) (declining to
20   address matters not specifically and distinctly discussed in the
21   appellant’s opening brief); Brownfield v. City of Yakima,
22   612 F.3d 1140, 1149 n.4 (9th Cir. 2010) (same).   With this
23   limitation on our review in mind, we will turn our attention to
24
          6
           In his opening appellate brief, Leslie purported to
25   identify an additional argument challenging the bankruptcy
26   court’s decision: that the bankruptcy erred in determining that
     his third amended complaint did not satisfy the bankruptcy
27   court’s heightened specificity requirements. Our discussion of
     the first two arguments set forth above addresses and disposes of
28   this additional argument.

                                     10
 1   the so-called errors Leslie has attributed to the bankruptcy
 2   court’s decision.
 3   A.   Civil Rule 8(a) and Civil Rule 9(b) Pleading Requirements
 4        Civil Rule 8(a) requires pleadings to set forth “a short and
 5   plain statement of the claim showing that the pleader is entitled
 6   to relief.”    A claim is the “aggregate of operative facts which
 7   give rise to a right enforceable in the courts.”   Bautista v. Los
 8   Angeles Cty., 216 F.3d 837, 840 (9th Cir. 2000) (citing Original
 9   Ballet Russe, Ltd. v. Ballet Theatre, Inc., 133 F.2d 187, 189 (2d
10   Cir. 1943)).
11        As the Supreme Court has explained:
12        a complaint must contain sufficient factual matter,
          accepted as true, to state a claim to relief that is
13        plausible on its face. . . . A claim has facial
          plausibility when the plaintiff pleads factual content
14        that allows the court to draw the reasonable inference
          that the defendant is liable for the misconduct
15        alleged. . . . Threadbare recitals of the elements of
          a cause of action, supported by mere conclusory
16        statements, do not suffice.
17   Iqbal, 556 U.S. at 678 (citations and internal quotation marks
18   omitted).   The Ninth Circuit Court of Appeals has observed that
19   the Supreme Court has not always applied this plausibility
20   standard consistently.   Starr v. Baca, 652 F.3d 1202, 1215–16
21   (9th Cir. 2011).    In light of this perceived inconsistency, the
22   Ninth Circuit has refined the standard for determining when a
23   complaint meets the minimum requirements of Civil Rule 8(a),
24   stating as follows:
25        First, to be entitled to the presumption of truth,
          allegations in a complaint or counterclaim may not
26        simply recite the elements of a cause of action, but
          must contain sufficient allegations of underlying facts
27        to give fair notice and to enable the opposing party to
          defend itself effectively. Second, the factual
28        allegations that are taken as true must plausibly

                                      11
 1        suggest an entitlement to relief, such that it is not
          unfair to require the opposing party to be subjected to
 2        the expense of discovery and continued litigation.
 3   Id. at 1216 (emphasis added).   Accord, Merritt v. Countrywide
 4   Fin. Corp., 759 F.3d 1023, 1032–33 (9th Cir. 2014).   At bottom,
 5   the plausibility analysis is context specific and requires the
 6   court to draw upon its experience and common sense.   Levitt, 765
 7   F.3d at 1135.
 8        One of the fraudulent transfer elements Leslie needed to
 9   allege was that property of the debtor was transferred to the
10   defendants.   A transfer of the debtor’s property that otherwise
11   would have been property of the estate is a prerequisite for a
12   fraudulent transfer action under either § 544 or § 548.   See
13   Geltzer v. Barish (In re Starr), 502 B.R. 760, 767–68 (Bankr.
14   S.D.N.Y. 2013) (holding that trustee sufficiently alleged
15   debtor’s property interest); Serra v. Salven, 2011 WL 4627576, at
16   *12 (E.D. Cal. Oct. 3, 2011) (holding that trustee failed to
17   prove for summary judgment purposes that debtor had an interest
18   in the property transferred); see also Gaughan v. Edward Dittlof
19   Revocable Tr. (In re Costas), 555 F.3d 790, 792–93 (9th Cir.
20   2009) (generally stating property interest requirement); Wyle v.
21   Rider (In re United Energy Corp.), 944 F.2d 589, 593-94 (9th Cir.
22   1991) (same); Greenspan v. Orrick, Herrington & Sutcliffe LLP
23   (In re Brobeck, Phleger & Harrison LLP), 408 B.R. 318, 337
24   (Bankr. N.D. Cal. 2009) (“both the ‘property’ and ‘transfer’
25   elements apply whether the claim is one for actual or
26   constructive fraudulent transfer”).
27        Leslie alleged that Mihranian and his then-wife Susan
28   diverted to third parties payments for medical services they

                                     12
 1   provided.   If the allegedly diverted medical service fees were
 2   owed either to Mihranian or his alleged wife, then Mihranian
 3   transferred his interest in those payments by diverting them.
 4   See In re Brobeck, Phleger & Harrison LLP, 408 B.R. at 338
 5   (holding that debtor law firm’s waiver of potential profits from
 6   unfinished legal work constituted a transfer of the law firm’s
 7   property within meaning of fraudulent transfer statutes).
 8        However, Leslie also alleged that Mihranian and Susan
 9   operated through a shared medical practice – an incorporated
10   medical practice – MCSSG.   There are no facts alleged in the
11   complaint from which it would be plausible to infer that the fees
12   for services earned by the medical practice would belong to
13   either Mihranian or Susan individually; rather, they would be
14   property of MCSSG.   To hold otherwise would ignore the legal
15   separateness of MCSSG.   See generally Sonora Diamond Corp. v.
16   Superior Court, 83 Cal. App. 4th 523, 538 (2000) (“a corporation
17   is regarded as a legal entity, separate and distinct from its
18   stockholders, officers and directors, with separate and distinct
19   liabilities and obligations.”).
20        Leslie argues on appeal that any fees for services owed to
21   MCSSG actually were owed to Mihranian – MCSSG’s sole owner – and
22   that he alleged sufficient facts in his third amended complaint
23   to justify piercing the corporate veil.   The bankruptcy court
24   disagreed with Leslie’s alter ego argument, and this alter ego
25   argument is the only ground Leslie has advanced in the bankruptcy
26   court or on appeal to explain why MCSSG’s funds should be treated
27   as if they were Mihranian’s property.
28        Generally, to pierce the corporate veil, a plaintiff must

                                       13
 1   allege and prove: (1) “such unity of interest and ownership that
 2   the separate personalities of the corporation and the individual
 3   no longer exist”; and (2) “if the acts are treated as those of
 4   the corporation alone, an inequitable result will follow.”
 5   Mesler v. Bragg Mgmt. Co., 39 Cal. 3d 290, 300 (1985).    There is
 6   no single set of underlying facts that always must be alleged to
 7   plausibly demonstrate these two criteria; instead, a variety of
 8   case-specific facts must be considered to establish the
 9   principal’s domination and control over the corporation and to
10   show that immunizing the principal from the corporation’s
11   liability would work an injustice.   Id.; see also Lebastchi v.
12   Superior Court, 33 Cal. App. 4th 1465, 1470 (1995).
13        Alter ego has been described as “an extreme remedy,
14   sparingly used,” Sonora Diamond Corp., 83 Cal. App. 4th at 539,
15   and it is to be imposed “cautiously” and “reluctantly.”    Highland
16   Springs Conference & Training Ctr. v. City of Banning, 244 Cal.
17   App. 4th 267, 281 (2016).   More importantly, when imposed, the
18   separateness of the corporate entity is not disregarded for all
19   purposes but only for the purpose and under the circumstances of
20   the case in which it is asserted.    Lebastchi, 33 Cal. App. 4th at
21   1470; see also Mesler, 39 Cal. 3d at 301 (“under certain
22   circumstances a hole will be drilled in the wall of limited
23   liability erected by the corporate form; for all purposes other
24   than that for which the hole was drilled, the wall still
25   stands”).
26        Ordinarily, the alter ego doctrine only is invoked to enable
27   a plaintiff to impose corporate liability upon the corporation’s
28   principal(s).   See Sonora Diamond Corp., 83 Cal. App. 4th at 538.

                                     14
 1   In fact, at least one California Court of Appeal has held that
 2   California law does not permit “outside reverse piercing of the
 3   corporate veil” – piercing in order to make the corporation’s
 4   assets liable for the debts of the individual shareholder(s).
 5   Postal Instant Press, Inc. v. Kaswa Corp. 162 Cal. App. 4th 1510,
 6   1522 (2008).    That is precisely what Leslie is attempting to do
 7   here: claim the assets of MCSSG as if they belonged to Mihranian
 8   individually and his bankruptcy estate.
 9        Postal Instant Press is carefully reasoned and persuasive.
10   Moreover, we must follow the law of California’s intermediate
11   appellate courts on this point unless we are convinced that the
12   California Supreme Court would decide the issue differently.
13   Goodrich v. Briones (In re Schwarzkopf), 626 F.3d 1032, 1038 (9th
14   Cir. 2010).    We are not persuaded that the California Supreme
15   Court would decide this issue differently.    Thus, allegations of
16   alter ego do not aid Leslie; he cannot establish plausibility
17   through such allegations.    Consistent with this fact, Leslie did
18   not adequately plead alter ego.
19        As mentioned above, alter ego is the only legal ground
20   Leslie has advanced to explain why fees for medical services
21   belonging to MCSSG should have been considered Mihranian’s
22   property for fraudulent transfer purposes.    To the extent Leslie
23   could have advanced other grounds to support this contention,
24   Leslie abandoned them by not raising them in the bankruptcy court
25   or on appeal.    See, e.g., United Student Aid Funds, Inc. v.
26   Espinosa, 559 U.S. 260, 270 n.9 (2010) (“We need not settle that
27   question, however, because the parties did not raise it in the
28   courts below”);    Mayor v. Wolkowitz (In re Cinevision Int'l,

                                       15
 1   Inc.), 2016 WL 638729, *7-8 (Mem. Dec.) (9th Cir. BAP Feb. 16,
 2   2016) (declining to consider issue that appellants raised for the
 3   first time in their reply brief on appeal).
 4        In short, fees for medical services owed to MCSSG did not
 5   belong to Mihranian – and were not his property – for fraudulent
 6   transfer purposes.
 7        Leslie’s third amended complaint arguably suggested that, at
 8   least some of the time, Mihranian and Susan accrued earnings on
 9   their own account.    But no factual allegations in the third
10   amended complaint tie these accrued earnings (if any) to the
11   specific alleged fraudulent transfers identified in the
12   complaint.   The bankruptcy court attempted to explain to Leslie
13   that the complaint should have identified the alleged source of
14   all fraudulent transfers.    Given the other facts Leslie alleged
15   regarding the corporate status of Mihranian’s and Susan’s medical
16   practice, we agree with the bankruptcy court and hold that Leslie
17   did not state plausible fraudulent transfer claims in the absence
18   of alleged facts plausibly demonstrating that either Mihranian or
19   Susan had a property interest in the specific funds allegedly
20   transferred.
21        In sum, under Civil Rule 8(a), Leslie needed to allege facts
22   which, if accepted as true, plausibly could have lead to the
23   following inferences: (1) that the funds transferred to Haig were
24   funds in which Mihranian personally had a property interest
25   before they were transferred to Haig; and (2) that Mihranian
26   relinquished to Haig his property interest in those funds by way
27   of those transfers.    Leslie did not allege facts that plausibly
28   could support these inferences.    Accordingly, the third amended

                                       16
 1   complaint failed to state any viable fraudulent transfer claims.
 2        Meanwhile, Civil Rule 9(b) requires fraud to be pled with
 3   particularity.   Under Civil Rule 9(b), the plaintiff’s
 4   allegations must include “‘the who, what, when, where, and how of
 5   the misconduct charged.’”   United States v. United Healthcare
 6   Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (quoting Ebeid ex
 7   rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir.
 8   2010)).
 9        A number of bankruptcy courts have acknowledged that Civil
10   Rule 9(b) does not apply to constructive fraudulent transfers.
11   See, e.g., Seror v. Stone (In re Automated Fin. Corp.), 2011 WL
12   10502417, at *4-5 (Bankr. C.D. Cal. Jan. 25, 2011); Angell v. Day
13   (In re Caremerica, Inc.), 415 B.R. 200, 208 (Bankr. E.D.N.C.
14   2009); Official Comm. of Unsecured Creditors. v. Am. Tower Corp.
15   (In re Verestar, Inc.), 343 B.R. 444, 459-60 (Bankr. S.D.N.Y.
16   2006)); see also Sunnyside Dev. Co. LLC v. Cambridge Display
17   Tech. Ltd., 2008 WL 4450328, at *8-9 (N.D. Cal. Sept. 29,
18   2008)(district court ruling holding same).   These same decisions
19   hold, however, that Civil Rule 9(b) applies to actual fraudulent
20   transfers because such claims sound in fraud.   We question
21   whether all actual fraudulent transfer claims sound in fraud,
22   because the controlling fraudulent transfer statutes state in the
23   disjunctive that an actual fraudulent transfer occurs when the
24   debtor makes a transfer with the actual intent to hinder, delay
25   or defraud.   See § 548(a)(1)(A); Cal. Civ. Code § 3439.04; see
26   also Wolkowitz v. Beverly (In re Beverly), 374 B.R. 221, 232 (9th
27   Cir. BAP 2007), aff'd in part and adopted, 551 F.3d 1092 (9th
28   Cir. 2008).   We do not see why harboring an intent to hinder or

                                     17
 1   delay your creditors would sound in fraud.
 2        That being said, it is unnecessary for us to resolve the
 3   issue of when, if ever, Civil Rule 9(b) should be applied to
 4   actual fraudulent transfer claims.   As a practical matter, under
 5   the circumstances of this particular case, what Civil Rule 8(a)
 6   requires and what Civil Rule 9(b) would require largely overlap.
 7   Put another way, in this instance, the Civil Rule 8(a) standard
 8   articulated in Merritt, 759 F.3d at 1033, and the Civil Rule 9(b)
 9   standard articulated in United Healthcare Insurance Co., 848 F.3d
10   at 1180, lead to similar pleading requirements.
11        In any event, we already have held that none of the
12   fraudulent transfer claims satisfy the Civil Rule 8(a) standard.
13   Thus, it is unnecessary to determine here whether Civil Rule 9(b)
14   also applies and has been satisfied.
15   B.   The Bankruptcy Court’s Requirement That Leslie Plead His
16        Fraudulent Transfer Claims With Greater Specificity
17        Leslie’s next contention concerns the bankruptcy court’s
18   April 14, 2016 order and its direction that Leslie must re-plead
19   his constructive fraudulent transfer claims with more
20   specificity, “including, without limitation, the source of the
21   alleged transfer(s), the identity of the alleged transferor(s),
22   the date(s) of the alleged transfer(s), and the amount of the
23   respective transfer(s).”
24        The April 14, 2016 order only stated this requirement as to
25   the constructive fraudulent transfer claims.   Even so, when the
26   order is read in conjunction with the court’s comments at the
27   final hearing, it becomes reasonably clear that, when the court’s
28   April 14, 2016 order dismissed without prejudice Leslie’s actual

                                    18
 1   fraudulent transfer claims, the court expected any re-pleading of
 2   the actual fraudulent transfer claims to include at least the
 3   same level of specificity as the constructive fraudulent transfer
 4   claims.   Neither party has suggested any other interpretation of
 5   the court’s April 14, 2016 order, nor has Leslie argued that he
 6   did not realize that the bankruptcy court’s specificity
 7   requirement applied to both the actual fraudulent transfer claims
 8   and the constructive fraudulent transfer claims.
 9        As we have already explained, the third amended complaint
10   did not allege sufficient facts to support a plausible inference
11   that Mihranian transferred any of his own property interests to
12   Haig.   The bankruptcy court’s required statement of transfers
13   identifying (among other things) the source of each transfer
14   reasonably was aimed at rectifying this deficiency.   Typically,
15   identifying the source of the transfer(s) and the identity of the
16   transferor(s) would provide facts from which a court plausibly
17   could infer whether the debtor held a property interest in funds
18   before their transfer.   See, e.g., In re Geltzer, 502 B.R. at
19   767–68; In re Caremerica, Inc., 415 B.R. at 208.
20        We acknowledge that Leslie might have employed other methods
21   besides the bankruptcy court’s specificity requirement to satisfy
22   the pleading requirements of Civil Rule 8(a) for purposes of
23   alleging Mihranian’s interest in the alleged fraudulently
24   transferred funds.   Even so, Leslie did not in fact plausibly
25   allege Mihranian’s interest in the transferred funds in any way,
26   and the bankruptcy court’s specificity requirement reasonably was
27   aimed at rectifying this deficiency in Leslie’s pleading.
28   Therefore, we conclude that the bankruptcy court did not commit

                                     19
 1   reversible err when it imposed the specificity requirement on
 2   Leslie in the April 14, 2016 order.
 3   C.    Dismissal Without Leave To Amend
 4         Leslie also contends on appeal that the bankruptcy court
 5   should have granted him leave to amend his complaint.    Generally
 6   speaking, courts should not deny leave to amend unless the court
 7   determines that amendment would be futile.   See Ebner v. Fresh,
 8   Inc., 838 F.3d 958, 963 (9th Cir. 2016); Lacey v. Maricopa Cty.,
 9   693 F.3d 896, 926 (9th Cir. 2012) (en banc).7
10        That being said, the trial court has broad discretion in
11   deciding whether to grant leave to amend, especially when (as
12   here) the plaintiff already has been given multiple opportunities
13   to amend its complaint.   See Gonzalez, 759 F.3d at 1116 (citing
14   Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir.
15   2004)).   Gonzalez is instructive.   There, the Ninth Circuit Court
16   of Appeals affirmed the district court’s dismissal of Gonzalez’s
17   third amended complaint without leave to amend.   Id.   In the
18   process of holding that the district court did not abuse its
19   discretion in denying leave to amend, the Court of Appeals relied
20   on two things: (1) Gonzalez’s failed multiple attempts to state
21   viable claims for relief; and (2) the fact that certain
22
23
           7
           To be clear, different standards (other than futility)
24   apply when the bankruptcy court dismisses with prejudice an
     adversary proceeding as a sanction based on plaintiff’s
25   noncompliant or dilatory conduct. See generally Lee v.
26   Roessler–Lobert (In re Roessler-Lobert), 567 B.R. 560, 568-73
     (9th Cir. BAP 2017) (describing other standards). Here, however,
27   Haig did not request dismissal of Leslie’s complaint as a
     sanction, nor did the bankruptcy court consider sanctions as a
28   ground for dismissal without leave to amend.

                                     20
 1   attachments to Gonzalez’s complaint “defeated the plausibility of
 2   his allegations.”    Id.
 3        Similarly, here, Leslie’s focus in his complaint on the
 4   alleged diversion of funds from an incorporated medical practice
 5   undermined the plausibility of his allegations that Mihranian had
 6   a property interest in the alleged fraudulently transferred
 7   funds.
 8        Furthermore, Leslie, like Gonzalez, had a history of
 9   multiple failed attempts to state viable claims for relief.
10   Leslie’s third amended complaint was his fourth attempt to state
11   his fraudulent transfer claims.    Leslie has not disputed that he
12   filed his first amended complaint and his third amended complaint
13   after discussions with the defendants regarding the insufficiency
14   of his fraudulent transfer allegations.   Additionally, the
15   bankruptcy court reviewed two of Leslie’s four complaints, and
16   the court correctly determined that neither stated plausible
17   fraudulent transfer claims.   After the first of the bankruptcy
18   court’s two reviews, the court ordered Leslie to allege more
19   specific facts regarding the subject transfers, which order
20   reasonably was aimed at identifying whether Mihranian plausibly
21   had an interest in the alleged fraudulently transferred funds.
22   Nonetheless, Leslie did not comply with the court’s order, nor
23   did Leslie otherwise adequately address the court’s concern
24   regarding identification of Mihranian’s interest in the
25   transferred funds.
26        Leslie’s failure to do so is particularly inexplicable here
27   because he admitted to conducting extensive pre-litigation
28   discovery in the form of Rule 2004 examinations – consisting of

                                       21
 1   both depositions and voluminous document production requests –
 2   focusing on the transfers in question.   Nor has Leslie disputed
 3   Haig’s assertion that Leslie hired professionals who (among other
 4   things) were assigned the task of identifying the source of the
 5   transferred funds.   Simply put, this is not a situation where the
 6   plaintiff lacked an opportunity to obtain sufficient information
 7   to plead his claims with more specificity.
 8        Under these circumstances, the bankruptcy court did not err
 9   when it determined that Leslie either could not or would not
10   plausibly allege Mihranian’s interest in the transferred funds.
11   Accordingly, dismissal without leave to amend was not an abuse of
12   discretion.
13   D.   Other Issues: Community Property, Statute of Limitations
14        and Request to Supplement The Record
15        There are a few additional issues we should address.   First,
16   Haig claims that Leslie did not sufficiently allege
17   Mihranian’s community interest in any funds Susan received on
18   account of medical services Susan provided on her own account.
19   To the extent Mihranian had a community interest in funds in
20   which Susan held a right to payment, the receipt of those funds
21   by Haig could have constituted a transfer of the debtor’s
22   interest in property for fraudulent transfer purposes.   See
23   In re Beverly, 374 B.R. at 233.
24        Ultimately, the bankruptcy court seemed to decide this issue
25   in favor of Leslie, and Haig did not cross-appeal from this
26   ruling.   Regardless, under California law, whether Mihranian and
27   Susan actually were separated in and after 1998 as Haig claims
28   was a question of fact necessary to determine whether and when

                                       22
 1   they ceased to accrue community property under Cal. Fam. Code
 2   § 771(a).   See In re Marriage of Manfer, 144 Cal. App. 4th 925,
 3   930 (2006).   Leslie effectively alleged that Mihranian and Susan
 4   continued to work together, that they continued to live together
 5   in the same residence, and that neither intended a permanent and
 6   final cessation of their marriage; rather, according to Leslie,
 7   the couple feigned separation in 1998 as part of a scheme to keep
 8   Mihranian’s assets away from his creditors.   These facts were
 9   sufficient to allege that Mihranian and Susan were not, in fact,
10   separated and continued to accrue community property in and after
11   1998.   See generally id.
12        Even so, under the circumstances of this appeal, the issue
13   of whether the fees for services were Susan’s property or
14   Mihranian’s property largely is a red herring.   The more
15   important questions – questions that Leslie never answered –
16   were: (1) why funds allegedly diverted from the couple’s shared
17   medical practice were property of the debtor as opposed to
18   property of MCSSG; and (2) how the so-called sham separation
19   advanced Mihranian’s and Susan’s diversion scheme when Leslie’s
20   complaint indicated that both Mihranian and Susan were judgment
21   debtors to one or more of the judgment creditors named in
22   Leslie’s complaint.
23        Another issue we should address concerns the statute of
24   limitations applicable to actual fraudulent transfers under
25   California law.   The applicable statute provides in relevant
26   part:
27        (a) Under paragraph (1) of subdivision (a) of
          Section 3439.04, not later than four years after the
28        transfer was made or the obligation was incurred or, if

                                     23
 1        later, not later than one year after the transfer or
          obligation was or could reasonably have been discovered
 2        by the claimant.
 3   Cal. Civ. Code § 3439.09(a) (emphasis added).
 4        The bankruptcy court opined that, to the extent Leslie
 5   sought to avail himself of § 3439.09(a)’s “discovery rule,”
 6   Leslie should have alleged that the fraudulent nature of the
 7   transfers reasonably could not have been discovered earlier.
 8        Leslie’s opening appeal brief does not mention let alone
 9   address the statute of limitations issue.   On this basis alone,
10   we could decline to address this issue.   Christian Legal Soc'y,
11   626 F.3d at 487–88; Brownfield, 612 F.3d at 1149 n.4.
12        In any event, for purposes of this appeal, suffice it to say
13   that Leslie could not have properly invoked this discovery rule
14   unless he alleged facts plausibly tending to demonstrate that the
15   fraudulent nature of the transfers was not discovered earlier and
16   reasonably could not have been discovered earlier.   See Denholm
17   v. Houghton Mifflin Co., 912 F.2d 357, 362 (9th Cir. 1990); Sun
18   'n Sand, Inc. v. United Cal. Bank, 21 Cal. 3d 671, 701-02 (1978);
19   see also Ezra v. Seror (In re Ezra), 537 B.R. 924, 933 (9th Cir.
20   BAP 2015) (“the one-year period under Cal. Civ. Code
21   § 3439.09(a)’s discovery rule does not commence until the
22   plaintiff has reason to discover the fraudulent nature of the
23   transfer.”)
24        The final issue we should address concerns Haig’s request to
25   supplement the record on appeal.    In this request, Haig asked us
26   to consider on appeal documents that were not part of this
27   adversary proceeding but rather were part of Leslie’s
28   contemporaneous motion to substantively consolidate Mihranian’s

                                    24
 1   bankruptcy estate with MCSSG and the four fraudulent transfer
 2   defendants.    Even if we were to assume that these materials were
 3   sufficiently “before” the bankruptcy court to be considered part
 4   of the adversary proceeding record (which they were not),
 5   consideration of their contents as evidence for purposes of
 6   resolving Haig’s Civil Rule 12(b)(6) dismissal motion likely
 7   would have converted the defendants’ dismissal motion into a
 8   summary judgment motion.     See Civil Rule 12(d).   We decline on
 9   appeal to consider materials that would have converted this
10   matter into a summary judgment proceeding when the bankruptcy
11   court did not do so.
12        Therefore, Haig’s motion seeking to supplement the record
13   with the materials from the substantive consolidation proceeding
14   is hereby ORDERED DENIED.8
15                                 CONCLUSION
16        For the reasons set forth above, the bankruptcy court’s
17   order dismissing with prejudice Leslie’s third amended complaint
18   is AFFIRMED.
19
20
21
          8
           On the day of oral argument, this Panel delayed the start
22
     of oral argument in this appeal by roughly 30 minutes because, at
23   the time this appeal first was called for hearing, counsel for
     Leslie was not present. After the 30-minute delay, the Panel
24   proceeded with oral argument. Only counsel for Haig appeared; no
     one appeared for Leslie. The Panel effectively submitted
25   Leslie’s position on his appellate briefs and on the record on
26   appeal. Shortly after the completion of oral argument, the Panel
     received from Leslie’s counsel an informal telephonic request to
27   continue oral argument. That request is hereby ORDERED DENIED.
     The request was untimely and was not presented in a procedurally
28   proper format. See Rule 8013(a).

                                       25